                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SHALEA OLIVER,                                    :             CIVIL ACTION
                            Plaintiff,            :
                                                  :             No. 19-891
                     v.                           :
                                                  :
SERVICE EMPLOYEES                                 :
INTERNATIONAL UNION LOCAL 668                     :
ET AL.,                                           :
                   Defendants.                    :



                                          ORDER
       This 12th day of November, 2019, for the reasons stated in the accompanying

memorandum, Local 668’s Motion for Summary Judgment is GRANTED and Plaintiff’s Motion

for Summary Judgment against Local 668 is DENIED. It is FURTHER ORDERED that Local

668’s Motion to Dismiss claims for injunctive relief is GRANTED. Plaintiff’s Complaint

against Local 668 is DISMISSED with prejudice.




                                                    /s/ Gerald Austin McHugh
                                                  United States District Judge
